Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 19, 2022

                                      No. 04-22-00038-CV

                      IN THE ESTATE of Emily D. PRIETO, Deceased,

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2008-PB7-000086L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
        Appellant’s brief was due April 18, 2022, and on April 14, 2022, appellant requested a
thirty-day extension of time to file his brief. After consideration we grant the request and order
appellant to file his brief by May 18, 2022.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court